IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE UNITED CAPITAL CORP., )              CONSOLIDATED
STOCKHOLDERS LITIGATION     )              C.A. No. 11619-VCMR



                       MEMORANDUM OPINION

                      Date Submitted: October 5, 2016
                       Date Decided: January 4, 2017

Seth D. Rigrodsky, Brian D. Long, Gina M. Serra, and Jeremy J. Riley,
RIGRODSKY & LONG, P.A., Wilmington, Delaware; Donald J. Enright and
Elizabeth K. Tripodi, LEVI & KORSINSKY LLP, Washington, D.C.; Attorneys for
Plaintiff.

Bruce L. Silverstein and James M. Yoch, Jr., YOUNG CONAWAY STARGATT &
TAYLOR LLP, Wilmington, Delaware; Attorneys for Defendants.

MONTGOMERY-REEVES, Vice Chancellor.
      The plaintiff in this action seeks a quasi-appraisal to remedy purported

breaches of the duty of disclosure in connection with a short-form merger. The

plaintiff alleges the pertinent notice of merger does not properly disclose the

controller’s reasoning behind the merger price, the special committee’s process,

financial projections used to determine the value of the company, information

regarding the working capital and future use of cash of the company, the lack of

independence of two members of the special committee, and the identities of two

directors and a director’s spouse who participated in a multi-million dollar note with

the company.

      Defendants move to dismiss the complaint on the grounds that all material

information is disclosed in the notice and, in the realm of a short-form merger, any

omitted information is not material to the decision at hand—whether the minority

stockholders should accept the merger consideration or seek appraisal.           This

memorandum opinion grants the motion to dismiss because the plaintiff does not

allege adequately that the omitted information is material to the decision to seek

appraisal and the duty of disclosure was not violated. Therefore, the only remedy

available to the minority stockholders is appraisal.




                                          1
I.    BACKGROUND
      The facts are drawn from the Verified Class Action Complaint (the

“Complaint”) and the documents incorporated by reference therein.

      A.     Parties
      Lead Plaintiff Louis B. Geser (“Plaintiff”) owned shares of common stock in

United Capital Corporation (“United Capital” or the “Company”).           Defendant

United Capital is a Delaware corporation with offices in Great Neck, New York.

United Capital invests in and manages real estate and manufactures engineered

products. United Capital has not been required to file any periodic reports with the

United States Securities and Exchange Commission (“SEC”) since 2011, nor has it

provided informal public disclosures about operations or financial results since

December 21, 2013.

      Defendant A.F. Petrocelli is Chairman of the Board, President, and Chief

Executive Officer of United Capital. Petrocelli owned approximately 94% of the

outstanding shares of United Capital before the transaction at issue. Petrocelli also

is a lead independent director of Nathan’s Famous, Inc. (“Nathan’s”), a director of

Philips International Realty (“Philips”), and a board member of Prime Hospitality

Group (“Prime”).

       Defendant Howard Lorber is a director of United Capital, Prime, and

Nathan’s. Lorber also partially owns Hallman & Lorber Associates, Inc. (“H&L”),


                                         2
which provided pension plan services to United Capital during the 2010 fiscal year

for $20,000. H&L may have an ongoing relationship with United Capital.

      Defendant Arnold Penner is a director of United Capital and Philips.

Defendant Anthony J. Miceli is a director, Vice President, and Chief Financial

Officer of United Capital.    Defendants Michael T. Lamoretti and Michael J.

Weinbaum are directors and Vice Presidents in real estate operations for the

Company. Defendant Robert Mann is a director of United Capital. (Petrocelli,

Lorber, Penner, Miceli, Lamoretti, Weinbaum, and Mann, collectively, the “Board”;

the Board and United Capital, collectively, “Defendants”).

      B.    Facts
      On June 22, 2015, Petrocelli submitted an initial bid letter to the Board

offering to purchase the minority shares of the Company for $30 per share. On June

23, 2015, and July 27, 2015, the Board resolved to form a special committee

consisting of Lorber, Mann, and Penner (the “Special Committee”). The Special

Committee had the power to:

            act independently including: (i) the ability to engage
            independent legal, financial and other advisors at the
            Company’s expense; (ii) direct access to management and
            the Company’s regular outside counsel and other advisors;
            and (iii) the power to reject the proposed transaction and




                                        3
             to exercise arm’s length bargaining power with Mr.
             Petrocelli.1

      On August 5, 2015, the Special Committee met and decided not to retain

advisors, other than legal counsel, to assist in its evaluation. On August 12, 2015,

the Special Committee met and reviewed “financial and other information provided

by the Company,” concluded that the initial bid amount was insufficient, and

countered Petrocelli at $35 per share.2 Petrocelli then offered $31 per share. On

August 18, 2015, the Special Committee met and proposed a $33 counteroffer to

Petrocelli. Petrocelli responded with a “final and best offer of $32 per share.” 3 On

August 19, 2015, the Special Committee approved the proposed merger and

determined that “it was fair and in the best interests of the Company and its

stockholders.”4

      On August 24, 2015, United Capital entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with A.F. Petrocelli LLC, a Delaware limited

liability company, (“Parent”) and A.F. Petrocelli Acquisition Co., a Delaware

corporation and wholly-owned subsidiary of Parent (“Merger Sub”). Petrocelli




1
      Compl. ¶ 29.
2
      Id. ¶ 31.
3
      Id. ¶ 33.
4
      Id.

                                         4
transferred his 94% stock interests in United Capital to Merger Sub. On the date the

merger was announced, United Capital stock was trading at $39 per share.

      On September 3, 2015, Plaintiff received written notice of the merger from

United Capital (the “Notice”), which includes, among other things, financial

statements for 2013, 2014, and 2015, management’s analysis of the Company’s

financial status, the background of the merger, and potential Board and Special

Committee conflicts. The merger was effective on September 30, 2015, with United

Capital as the surviving entity. Petrocelli became the sole stockholder of United

Capital.

      C.     Procedural History
      On October 16, 2015, Geser filed the Complaint on behalf of the public

minority stockholders of United Capital. On October 28, 2015, Solomon Margolis

filed a class action complaint arising out of the same transaction. On December 8,

2015, Geser moved to consolidate both actions and sought appointment of himself

as lead plaintiff, Levi & Korsinsky LLP as lead counsel, and Rigrodsky & Long,

P.A. as liaison counsel. On December 9, 2015, Margolis moved to consolidate both

actions and sought appointment of himself as lead plaintiff, Pomerantz LLP as lead

counsel, and Montgomery McCracken Walker & Rhoads LLP as liaison counsel.

On February 9, 2016, I appointed Geser as lead plaintiff and his counsel as lead and

liaison counsel, and designated his complaint as the operative complaint. Thereafter,


                                         5
the parties briefed Defendants’ motion to dismiss the Complaint (“Motion to

Dismiss”), and on October 5, 2016, I held oral argument.

II.   ANALYSIS

      A.     Standard of Review
      In considering a motion to dismiss under Rule 12(b)(6), the Court must

“accept all well-pleaded factual allegations in the Complaint as true, accept even

vague allegations in the Complaint as ‘well-pleaded’ if they provide the defendant

notice of the claim, [and] draw all reasonable inferences in favor of the plaintiff.”5

The Court may only grant the motion if plaintiff cannot recover under “any

reasonably conceivable set of circumstances susceptible of proof.”6

      When a transaction occurs under 8 Del. C. § 253, “the parent corporation does

not have to establish entire fairness.”7 Instead, “absent fraud or illegality, the only

recourse for a minority stockholder who is dissatisfied with the merger consideration

is appraisal.”8 “Although fiduciaries are not required to establish entire fairness in

a short-form merger, the duty of full disclosure remains, in the context of this request




5
      Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 536
      (Del. 2011) (footnote omitted).
6
      Id.
7
      Glassman v. Unocal Expl. Corp., 777 A.2d 242, 243 (Del. 2001).
8
      Id.

                                           6
for stockholder action.”9 Specifically, the company must notify the minority of the

availability of appraisal rights and include a correct copy of the appraisal statute.10

Additionally, disclosure of the “information material to the decision of whether or

not to seek appraisal is required”; however, “[t]he parent need not provide all the

information necessary for the stockholder to reach an independent determination of

fair value.”11 Information is material if there is “a substantial likelihood that the

undisclosed information would significantly alter the total mix of information

already provided.”12 “[O]mitted facts are not material simply because they might be

helpful.”13 A “disclosure violation results in an irreparable injury,” which may be

remedied through “quasi-appraisal.”14




9
      Id. at 248.
10
      8 Del. C. § 262(d)(2).
11
      In re Unocal Expl. Corp., 793 A.2d 329, 352 (Del. Ch. 2000), aff’d, Glassman, 777
      A.2d 242.
12
      Berger v. Pubco Corp., 2008 WL 2224107, at *3 (Del. Ch. May 30, 2008) (quoting
      Skeen v. Jo-Ann Stores, Inc., 750 A.2d 1170, 1174 (Del. 2000)), rev’d on other
      grounds, 976 A.2d 132 (Del. 2009).
13
      Id.
14
      Id. at *4.

                                          7
      B.     The Notice Contains the Requisite Information for Stockholders to
             Decide Whether to Seek Appraisal
      The eighty-page Notice in this case provides comprehensive information

regarding the business and financials of the Company. The Notice contains an in-

depth discussion of the three business segments: real estate investments, hotel

operations, and engineered products. The Notice details (1) the types of real estate

investments owned and managed by United Capital and the net lease arrangements

of these properties, (2) the hotels’ sizes, locations, and management structures, and

(3) the types of products, lines of distribution, brands, and industry markets for the

engineered products.15 The Notice includes a three-page single-spaced summary of

the background of the merger and how the merger price was established, including

a discussion of the Special Committee’s and Board’s processes for considering and

approving the merger.16 The Notice also provides (1) historical stock purchases

since 2012, (2) audited, consolidated financial statements for years 2013 and 2014,

(3) unaudited, consolidated financial statements for the six-month period ending in

June 2015, (4) notes to the financial statements which detail United Capital’s

operations, income, and overall financials, (5) seven single-spaced pages of

management’s analysis of the business’s financial results for the year 2014 and the



15
      Notice 2-3.
16
      Id. at 5-7.

                                          8
six months ended on June 30, 2015, and (6) disclosure of possible Board and Special

Committee conflicts.17

      In fact, relying primarily on the Notice, Plaintiff determines that the merger

consideration is inadequate. Plaintiff uses the financial statements attached to the

Notice to decide that the merger price’s $186.6 million implied total equity value

significantly undervalues the Company due to the $98 million in cash on hand in

June 2015 (worth nearly $17 per share), the total assets of $342.4 million (nearly

twice the implied equity value), and the improvement of the Company between 2013

and 2014 (total assets increased by over $50 million, total revenues increased from

$119.1 million to $128.3 million, and net income increased from $12.5 million to

$13.3 million).18 Thus, Plaintiff’s allegations suggest that the Notice’s financial

disclosures give Plaintiff the minimum information necessary to determine whether

he could “trust that the price offered is good enough,” or whether the price

undervalued the Company “so significantly that appraisal is a worthwhile

endeavor.”19




17
      See id. at 2-7, 11, Ex. B, Ex. C.
18
      Compl. ¶¶ 40-44.
19
      Berger, 2008 WL 2224107, at *3.

                                          9
      Nevertheless, Plaintiff identifies numerous omitted facts he deems material.

Specifically, he points to the exclusion of (1) the information used by the Special

Committee to set the $32 per share merger price, (2) Petrocelli’s rationale for his

original offer, (3) specific financial information, including projections, (4) the extent

to which cash and cash equivalents were working capital, (5) potential conflicts of

two of the three purportedly independent members of the Special Committee, and

(6) the identities of certain directors and a director’s spouse who jointly owned an

$8 million note with the Company. But, none of Plaintiff’s alleged omissions are

material to the decision of whether to seek appraisal in light of the abundant

disclosures already provided.

             1.     The Notice discloses the necessary information regarding the
                    Special Committee’s determination of a fair price
      Plaintiff argues the Notice should have discussed the specific “financial and

other information” the Special Committee used in its deliberations to determine that

the $32 per share price was fair, especially given the absence of a fairness opinion

or independent outside valuation and the disparity between the stock’s most recent

$39 per share public trading price, the $40 per share high in the year before the

merger, and the $32 merger price.20




20
      Pl.’s Answering Br. 14-16.

                                           10
      Here, the Notice discloses comprehensive information regarding the Special

Committee, the negotiating process, and the Board’s consideration of numerous

factors in determining that the merger price was fair.21 United Capital discloses that

the Board set up a Special Committee with full power to act independently, and the

Special Committee hired counsel and reviewed Petrocelli’s offer. 22 The Notice

discloses that the Special Committee “analyzed whether to retain financial or other

advisors to assist the Special Committee in its evaluation and concluded such

advisors were not necessary.”23 The Special Committee then obtained “financial and

other information” from the Company.24 The Notice details the various meetings of

the Special Committee and the Special Committee’s consideration of:

              the benefits of the proposed merger to the Company and
              the minority stockholders, including that, (i) there is
              limited public information about the Company available
              to stockholders and (ii) the Common Stock was thinly
              traded and illiquid. The Special Committee determined
              that allowing minority stockholders to realize fair value of
              their stock through the short form merger process would
              be in the best interests of the minority stockholders.25




21
      Notice 5-7.
22
      Id. at 5.
23
      Id. at 6.
24
      Id.
25
      Id.

                                          11
The Notice describes that in connection with these meetings, the Special Committee

evaluated Petrocelli’s offers and proposed changes to both the price and substantive

terms of the merger agreement.26 In addition to the detailed disclosure of the back

and forth between the Special Committee and Petrocelli, the Notice also includes

robust financial statements to allow stockholders to make their decision about

whether or not to seek appraisal.27

      These disclosures are sufficient.28 The Notice gives a sense of whether the

number was arbitrarily “picked out of a hat” or was based on some concrete

evidence, and divulges that a negotiating committee was set up, but that it did not

rely on outside experts.29 Plaintiff fails to convince me that disclosure of the

Committee’s explicit use of certain financial information would substantially alter

the “total mix” of information available to the stockholders.

                2.   The Notice adequately discloses Petrocelli’s reasoning
                     behind his offer price
      Plaintiff claims the Notice fails to give Petrocelli’s rationale for how he set

the merger price, and that such information is material to determining whether or not




26
      Id. at 6-7.
27
      Id. at 6-7, Ex. B.
28
      Berger v. Pubco Corp., 2008 WL 2224107, at *3 (Del. Ch. May 30, 2008).
29
      See id.

                                         12
to trust the price offered. Plaintiff cites to Berger v. Pubco Corp. as proof that

omission of the method by which the controller sets the merger consideration is

material.30 In Berger, however, the notice contained almost no detail. There was no

description of the company’s actual operations, no breakdown of the company’s

finances by division or line of business, no discussion of cash utilization, no

discussion of plans or prospects, and no discussion of how the controller determined

the price.31 The Notice contained a “scant five sentences” describing the company

at issue, with one sentence merely stating “the [c]ompany owns other income

generating assets.”32 The Court held that in a context where an unregistered

company’s “[n]otice was relatively terse and short on details, the method by which

[the controller] set the merger consideration is a fact that is substantially likely to

alter the total mix of information available to the minority stockholders.”33

      The Notice here discloses Petrocelli’s rationale and includes relevant financial

data to allow stockholders to determine whether the price “was set by arbitrarily

rolling the dice.”34 It states that Petrocelli’s rationale for his original offer was that



30
      Pl.’s Answering Br. 17 (citing Berger, 2008 WL 2224107, at *3).
31
      Berger, 2008 WL 2224107, at *1.
32
      Id.
33
      Id. at *3.
34
      Id.; Notice 2-7, Ex. B.

                                           13
“with uncertainty in the real estate, hotel and automotive industries and the state of

the economy, a short-form merger provides certainty and liquidity to minority

stockholders.”35 It gives the prices of stock buybacks from the Petrocelli family, the

Company, and the open market in the three years before the merger—presumably

information Petrocelli used to determine his offer price.36 The Notice also discloses

Petrocelli’s extensive negotiations with the Special Committee.37 Further, the

Notice discusses the various segments of United Capital’s business at length and

provides significant historical, current, and forward-looking financial data.38 And,

the Notice explicitly states that no fairness opinion, report, or appraisal from an

outside party was used to determine the value of the stock.39 The Company did not

need to provide “picayune details about the process [Petrocelli] used to set the




35
      Notice 5.
36
      Id. at 4 (stating that since the beginning of 2012, United Capital has purchased
      1,506,769 shares of Company common stock (of which 1,477,200 were from family
      members of Petrocelli) at a price of $30 per share, 2,494 shares of Company
      common stock at a price of $31 per share, and 89,000 shares of common stock on
      the open market, with the highest price being $29.87 per share).
37
      Id. at 5-7 (discussing the negotiation process, the details of Petrocelli’s original
      offer, the Special Committee’s counteroffer, Petrocelli’s second offer, the Special
      Committee’s second counteroffer, and Petrocelli’s third and final offer, which the
      Special Committee ultimately accepts).
38
      Id. at 4, Ex. B; see also infra Section II.B.3.
39
      Notice 4.

                                             14
price.”40 Instead, the Company should have and did disclose “in a broad sense what

that process was, assuming [Petrocelli] followed a process at all and did not simply

choose a number randomly.”41 Given the information disclosed regarding the entire

negotiation process, as well as the Company’s business and finances, Plaintiff fails

to convince me that understanding exactly how Petrocelli came up with his initial

offer price would significantly alter the “total mix” of information available under

these circumstances.

            3.     The Notice provides sufficient financial data
      Plaintiff argues that the Notice fails to disclose any financial projections, and

any purportedly forward-looking information does not provide an accurate view of

the Company’s future, rendering the Notice materially deficient.42 Plaintiff further

contends that the existence of the forward-looking information allows for the

inference that financial projections did exist and were given to the Special

Committee, but were withheld from the minority stockholders.43




40
      Berger v. Pubco Corp., 2008 WL 2224107, at *3 (Del. Ch. May 30, 2008).
41
      Id. (emphasis added)
42
      Pl.’s Answering Br. 19-20.
43
      Id.

                                         15
      Plaintiff points to the Court’s decision in Erickson v. Centennial Beauregard

Cellular, L.L.C. for the proposition that financial projections are material in the

context of a short-form merger.44 In Erickson, a case also involving a non-public

company, the only financial information provided to the stockholders was a one-

and-a-half-page valuation based upon a single calculation of EBITDA over an

unidentified period of time.45 While the Court stated that even in the short-form

merger context, “some indication of business revenue projections is still necessary,”

the parent in that case had provided “meager information” that “was so devoid of

substantive current and future data that it cannot realistically be said to have

encompassed management’s view of the future of the company.”46

      United Capital has provided much more financial information, including

current, historical, and forward-looking information. The current and historical

information includes, among other things, (1) audited, consolidated financial

statements for the years 2013 and 2014, (2) unaudited, consolidated financial

statements for six-month period ending in June 2015, (3) management’s detailed

analysis of the financials for the year 2014 and the six-month period ending in June



44
      Id. at 20 (citing Erickson v. Centennial Beauregard Cellular, L.L.C., 2003 WL
      1878583 (Del. Ch. Apr. 11, 2003)).
45
      Erickson, 2003 WL 1878583, at *6.
46
      Id. at *7.

                                          16
2015, and (4) the prices of recent buybacks of shares.47 The forward-looking

financial information includes (1) future minimum rental revenues through the year

2019 and thereafter, (2) future pension benefit payments through the year 2024, (3)

future lease obligations through 2019 and thereafter, and (4) aggregate maturities on

mortgage obligations through the year 2019 and thereafter.48 Plaintiff argues that

the forward-looking information suggests United Capital had access to financial

projections, and Plaintiff infers that these projections were provided to the Special

Committee.49 But, Plaintiff provides no factual support for the assumption that

projections exist, and nothing in the Notice suggests that they exist. “I reiterate this

Court’s consistent position that ‘management cannot disclose projections that do not

exist.’”50 Moreover, unlike in Erickson, where business revenue projections clearly

would have significantly altered the “total mix” of information given, as there was




47
      Notice 4, Ex. B, Ex. C; see supra Section II.B.2.
48
      Notice Ex. B, at F-12-22.
49
      Pl.’s Answering Br. 19-20 (citing Maric Capital Master Fund, Ltd. v. Plato
      Learning, Inc., 11 A.3d 1175, 1178 (Del. Ch. 2010); In re Lukens Inc. S’holders
      Litig., 757 A.2d 720, 727 (Del. Ch. 1999)).
50
      In re BioClinica, Inc. S’holder Litig., 2013 WL 673736, at *5 (Del. Ch. Feb. 25,
      2013) (quoting In re CNX Gas Corp. S’holders Litig., 4 A.3d 397, 419 (Del. Ch.
      2010)).

                                           17
almost none, here, Plaintiff fails to allege how projections that may or may not exist

would be material, given the breadth of financial data disclosed in the Notice.

             4.      The Notice appropriately discloses United Capital’s cash,
                     cash equivalents, and their future use
      Plaintiff alleges that Defendants fail to disclose the extent to which United

Capital’s cash (or cash equivalents) was working capital or the Company’s plans for

utilizing the cash in its business plans.51 The Notice, however, does disclose the

extent to which cash is working capital, cash utilization (including various

transactions and expenditures throughout 2013 and 2014), and forward-looking

information.52 Plaintiff fails to explain why any additional information would alter

the “total mix” of information available, instead suggesting such information is

helpful in performing an independent valuation of United Capital. An absent fact’s

mere helpfulness does not make that fact material, and regardless, in a short-form




51
      Compl. ¶ 55.
52
      Defs.’ Opening Br. 41-44; see Notice Ex. B, at F-6, F-7, F-10, F-11, F-12, F-15, F-
      16, F-21, F-22, F-28, F-30, F-33, Ex. C, at 5; see also Berger v. Pubco Corp., 2008
      WL 2224107, at *4 (Del Ch. May 30, 2008) (holding that additional disclosures
      regarding the company’s future plans with its cash and securities were not material
      because the financial disclosures revealed that the cash and securities were worth
      more than the merger consideration and allowed plaintiff to determine she did not
      trust the parent’s valuation).

                                          18
merger, the minority stockholders are not entitled to all facts material to their own

valuation assessment.53

             5.      The Notice adequately discusses the independence of Lorber
                     and Penner
      Plaintiff claims the Notice does not disclose that “two of the three purportedly

independent directors on the Special Committee have had long personal,

professional, and financial ties with Petrocelli that call into question their ability to

render their decision in an impartial manner,”54 making the Notice materially

misleading.55 Specifically, Plaintiff alleges the material omissions relate to (1)

Penner’s “twenty year stint” on the board of Philips alongside Petrocelli, (2)

Petrocelli’s “twenty-three year service” on the board of Nathan’s during which time

Lorber held various management positions, and (3) Lorber’s “business ties and

financial interests” through H&L’s “business dealings with Petrocelli.”56



53
      Berger, 2008 WL 2224107, at *3; In re Unocal Expl. Corp., 793 A.2d 329, 352
      (Del. Ch. 2000). Plaintiff relies on In re Radiology Associates, Inc. Litigation for
      the proposition that the disclosure of future use of cash is material because this is
      information “which will allow a shareholder to determine if he is receiving a fair
      price.” Pl.’s Answering Br. 27 (quoting In re Radiology Assocs., Inc. Litig., 1990
      WL 67849, at *11 (Del. Ch. May 16, 1990)). In Radiology, however, the Court
      made no determination as to whether information regarding the working capital of
      the company or the future plans for the cash and cash equivalents was material.
54
      Compl. ¶ 54.
55
      Pl.’s Answering Br. 23.
56
      Id. at 24.

                                           19
      In In re Unocal Exploration Corp. Shareholders Litigation, the Court held

that “the committee’s efforts should not be used as a basis for undermining the

adequacy of the appraisal remedy,”57 even where the special committee had divided

loyalties to UXC and Unocal (UXC’s 96% controlling stockholder), and the Court

could not conclude that the committee “engaged in genuine, arm’s-length

negotiations.”58 Because the company disclosed the special committee’s existence,

each member’s position as a dual director of Unocal and UXC, and a brief outline

of the committee’s efforts, the stockholders were given all of the information they

needed to reach their decision about whether to seek appraisal.59 Further, “Unocal

did not encourage stockholders to rely centrally on the efforts of the Special

Committee”; therefore, the stockholders “were not deceived into relying on the

Special Committee to protect their interests.”60 The Notice, like the disclosures in

Unocal Exploration, reveals the Special Committee’s existence, outlines its

negotiation process, discloses Lorber’s and Penner’s potential conflicts, provides




57
      793 A.2d 329, 349 (Del. Ch. 2000) (“If Unocal, before acting unilaterally,
      conducted the minority-focused analysis performed by the Committee, plaintiffs
      clearly would fail to show fraud or illegality. That the Committee conducted the
      analysis in Unocal’s stead does not change the result.”).
58
      Id. at 348 (quoting Weinberger v. UOP, Inc., 457 A.2d 701, 710 (Del. 1983)).
59
      Id. at 355.
60
      Id.; but cf. infra note 66.

                                          20
financial and business information necessary to inform stockholders about whether

to seek appraisal, and does not deceive stockholders into relying primarily on the

Special Committee.61

      Plaintiff attempts to distinguish this case from Unocal Exploration on the

basis that the Unocal Exploration stockholders had the benefit of a financial advisor

and a public, reporting company; thus, the stockholders had “all of the information

they reasonably needed to reach their own conclusion about the utility of seeking

appraisal.”62      Plaintiff contends that in the present case, “stockholders were

considering the value of a thinly-traded, unlisted, non-reporting company,” did not

have the benefit of a financial advisor’s valuation, and were forced to decide whether

to seek appraisal based on “limited and incomplete public information.”63 But, the

Notice does not mislead Plaintiff into believing the Special Committee relied on an

outside valuation and explicitly states that no financial advisor was used.64




61
      See infra Section II.B.6; Notice 4-7, Ex. B.
62
      Pl.’s Answering Br. 25-26.
63
      Id. at 26.
64
      Notice 4. In a short-form merger, there is no duty to provide a fairness opinion. See
      Glassman v. Unocal Expl. Corp., 777 A.2d 242, 247-48 (Del. 2001) (“If, instead,
      the corporate fiduciary sets up negotiating committees, hires independent financial
      and legal experts, etc., then it will have lost the very benefit provided by the
      statute—a simple, fast and inexpensive process for accomplishing a merger.”).

                                           21
Additionally, Plaintiff admits that there is enough public information to “indicate

that the consideration may be inadequate,”65 and Plaintiff uses this information to

determine he cannot trust the merger price.          Thus, stockholders have all the

information necessary to decide whether to seek appraisal.66

            6.     The Notice sufficiently discloses certain directors’ potential
                   conflicts
      Plaintiff alleges that the Notice fails to disclose the identity of the directors

and the director’s wife who participated in an $8 million note secured by a New

York hotel, or what is expected to occur upon the note’s maturation. 67 Plaintiff



65
      Pl.’s Answering Br. 26.
66
      Plaintiff cites Sonet v. Plum Creek Timber Co., L.P. as support for the proposition
      that disclosures regarding the independence of the Special Committee are material.
      1999 WL 160174 (Del. Ch. Mar. 18, 1999); Pl.’s Answering Br. 23-24. But, unlike
      in the present case, Sonet involved a special committee (1) that did not actually
      negotiate with the general partner, (2) where certain members did not see the
      committee as a negotiating body, and (3) where representatives of the general
      partner sat in on every committee meeting. Sonet, 1999 WL 160174, at *4, *6, *8.
      This was in direct contravention of the representations in the relevant disclosure
      documents, which explicitly stated that the committee “negotiate[d] solely on behalf
      of the Unitholders to mitigate the conflict of interest.” Id. at *8. Thus, the Court
      held the disclosures were materially misleading. Id.
67
      Compl. ¶ 56. The Notice states under a heading of “Transactions with Related
      Parties”:

            The Company has an $8 [million] participation in a note
            secured by a hotel in New York. Also participating in this
            transaction is a group that includes the Company’s Board
            Chairman, the wife of the Company’s Board Chairman, two
            directors of the Company, the wife of one of the Directors, and
            the Company’s pension plan, which, as a group, hold a 62.5%
                                           22
suggests that the two director participants in the note are members of the Special

Committee, and thus, material information about their conflicts has not been

disclosed.

      Plaintiff, however, ignores the immediately preceding paragraph contained in

the “Transactions with Related Parties” section of the Notice, which discloses that

Petrocelli’s wife, Lorber, Penner, and Penner’s wife own approximately eight

percent of a limited liability corporation that owns two distribution centers leased to

K-Mart.68    The Company also owns fifty percent of the limited liability

corporation.69 The Special Committee’s members’ names are disclosed along with

the potential conflicts. The subsequent paragraph discussing the $8 million note

does not disclose the specific participants in the note, presumably because the note

does not involve Special Committee members.70 Further, as discussed above in

Section II.B.5, potential conflicts regarding Lorber and Penner are disclosed, and



             interest. The participation, which matures in November 2016,
             bears interest at 12.0% per annum payable monthly.

      Notice Ex. B, at F-17.
68
      Notice Ex. B, at F-17.
69
      Id.
70
      Defendants have offered to produce documents proving that the involved
      participants are inside directors and an inside director’s wife, “pursuant to an
      appropriate confidentiality agreement,” and thus, not material to the Special
      Committee’s independence. See Defs.’ Reply Br. 28 n.12.

                                          23
Plaintiff has knowledge of purported ties they had to Petrocelli.71 Plaintiff fails to

allege how the inclusion of additional purported conflicts would alter the “total mix”

of information provided. Plaintiff also does not explain how information about the

post-maturation expectations of the note are material to the decision of whether or

not to seek appraisal in a short-form merger.

III.   CONCLUSION
       As Plaintiff has failed to allege fraud, illegality, or a disclosure violation, the

sole remedy in challenging the short-form merger is appraisal.72 Thus, the motion

to dismiss this class action complaint seeking a quasi-appraisal remedy is

GRANTED.

       IT IS SO ORDERED.




71
       See supra Section II.B.5.
72
       Glassman v. Unocal Expl. Corp., 777 A.2d 242, 248 (Del. 2001).

                                           24